Citation Nr: 1446313	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from October 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The competent medical evidence of record links the Veteran's current hepatitis C to the Veteran's use of intravenous drugs during service and/or intranasal cocaine use after service, which constitutes willful misconduct.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, prior to the initial rating decision in this matter, a February 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. 
§ 3.159(c). 

The Veteran was afforded VA examination in December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination obtained in this case is adequate as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided opinions as to the etiology of the Veteran's hepatitis C.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Hepatitis C is not a disease recognized as chronic by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301(a).

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.
VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 
2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an airgun injection.  Id. Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of the veteran's hepatitis C.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he contracted hepatitis C during as a result of contact with being exposed to blood from other soldiers during service.  

The Veteran served on active duty from October 1969 to January 1971.  Service treatment records reflect that the Veteran was diagnosed with hepatitis C during service.  In May 1970, the Veteran reported itching, nausea and fatigue.  He was admitted to the hospital.  A liver biopsy showed chronic persistent hepatitis. 

Service treatment records show that the Veteran reported using intravenous drugs.  The Veteran was hospitalized for 16 days in October 1970 and November 1970.  A narrative treatment summary reflects that  he reported shooting heroin since March.  An March 1970 entry indicates that the Veteran reported shooting heroin, cocaine and mescaline.  Examination showed multiple needle tracts on both forearms.

Service records reflect that the Veteran's military occupation was policeman.  The Veteran asserts that he was exposed to blood while caring for injured soldiers.  The Veteran's testimony of exposure to blood while assisting injured soldiers is competent and credible.   

The Veteran had a VA examination in December 2009.  The Veteran reported that he was treated for hepatitis during service in May 1970.  He reported that he had itching and fatigue after participating in survival type activities.  He was admitted to the hospital and was told that he had hepatitis.  He stayed in the hospital for several months.  The Veteran reported that he got hepatitis C from cleaning utensils for his unit.  The Veteran reported that he only said that he only reported he used drugs during service because he wanted to go home.  

The VA examiner noted that the Veteran reported that his risk factors in service included blood exposure of skin and mucuous membranes.  He reported that he would care for fellow soldiers who had fallen off of trucks and at the rifle range when he assisted soldiers who had cut their fingers.  The Veteran denied any history of blood transfusions and denied the use of intravenous drugs.  He denied high risk sexual behaviors and hemodialysis.  The Veteran denied the use of intranasal cocaine and denied having any tattoos.  The Veteran reported using intranasal cocaine after service when he was approximately 30 years old.  

The examiner reviewed the claims file and noted that clinical records showed the Veteran was admitted to the hospital in October 1970 after being hospitalized in May 1970 for treatment of hepatitis.  It was noted that the Veteran was AWOL for six days and then was acting oddly when he returned.  He was taken to the emergency room where he reported that he had taken heroin for 2 to 3 times a day since March.  He also reported taking cocaine, mescaline and speed.   The examiner noted that a clinical record dated in March 1970 showed that the Veteran reported taking cocaine, mescaline and speed.  The examiner noted that a clinical record dated in March 1970 showed a diagnosis of resolving chronic hepatitis and noted that the Veteran admitted to shooting speed and cocaine.  The examiner diagnosed chronic hepatitis C.  The examiner opined that it is more likely than not that the Veteran contracted hepatitis C during service when he injected intravenous drugs.  The examiner noted that, although the Veteran stated that he reported doing drugs to get out of service,  multiple medical reports noted needle tracks and sclerosed veins.  The examiner stated that the Veteran could also have contracted hepatitis C after discharge from service, when he admitted using intranasal cocaine.  

In this case, the examiner considered all of the reported risk factors to include the Veteran's blood exposure in service and concluded  that hepatitis C is most likely due to intravenous drug use in service or intranasal cocaine use after service.  The competent medical evidence does not link the Veteran's current hepatitis C to any other reported risk factors.  Because there is no competent evidence linking hepatitis C to any event of service other than the Veteran's willful misconduct, the claim must be denied.

For these reasons, the Board concludes that there is a preponderance of the evidence against the claim for service connection for hepatitis C.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


